Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00575-CV

                          IN THE ESTATE of Carlos AGUILAR, Deceased

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2012-PB4-000048-L2
                            Honorable Victor Villarreal, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: June 23, 2021

APPEAL DISMISSED

           On March 29, 2021, this court abated this appeal and remanded the cause to the trial court

to effectuate the parties’ settlement agreement. On June 10, 2021, the parties filed a “Joint Motion

to Dismiss Appeal.” We reinstate this cause on the docket of this court, grant the joint motion, and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                                    PER CURIAM